Citation Nr: 0815101	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left extra-testicular 
mass, claimed as a hernia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

Veteran had active service from May 1979 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2006 by 
the Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).


FINDING OF FACT

The evidence of record does not show that the veteran's left 
extra-testicular mass, claimed as a hernia, is related to 
service. 


CONCLUSION OF LAW

A left extra-testicular mass, claimed as a hernia, was not 
incurred during active military service.  38 U.S.C.A. §§  
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  That an injury incurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  See also Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

To prevail on the issue of service connection on the merits, 
medical evidence must show (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection generally requires evidence of a current 
disability with a
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this 
regard, the Board can accept the veteran's statements on 
factual matters of which he has first hand knowledge.  
However, the Board cannot accept statements from the veteran 
or other individuals as lay persons which attempt to draw a 
medical conclusion because they are not qualified to do so.  
Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to determine the credibility 
and probative value of all evidence submitted including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006); See also Washington v. Nicholson, 19 Vet. 
App. 362, 269 (2005).  This also includes weighing the 
absence of contemporary medical evidence against lay 
statements.  The veteran's statements will be examined to 
determine whether the statements are competent lay evidence 
and whether the statements are deemed credible.  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2).

For the present case on appeal, the RO was unable to obtain 
the veteran's service medical records.  The only available 
documents addressing the veteran's testicular condition are 
the veteran's own statements and VA treatment records.  The 
RO discussed the absence of the service medical records in 
its February 2006 decision. 

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  Furthermore, 
there is no presumption, either in favor of the veteran or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-218 (2005).  

The RO made several attempts to acquire the veteran's service 
medical records.  The RO notified the veteran of their 
inability to locate his records on December 2005 and February 
2006.  The RO requested the veteran to submit other documents 
in lieu of the service medical records.  The RO also 
attempted to contact the veteran in February 2006 by 
telephone.  As the veteran's service medical records are 
unavailable the Board will examine the available post-service 
VA treatment records and the veteran's statements to 
determine if the current testicular condition is attributed 
to service.  

The Board acknowledges the existence of a present disability.  
The veteran stated on the August 2005 application for 
compensation benefits that he suffered from a hernia.  A July 
2005 VA examination report stated the veteran was diagnosed 
with a "left inguinal hernia."  The veteran underwent 
surgery in March 2006 to remove a left testicular mass.  The 
requirement of a present disability is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed...even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that statements provided by the veteran in 
the September 2005
Statement in Support of Claims is competent lay evidence.  
The veteran provided the following: "after the service I 
note my testicle there were three nuts in my sack there [sic] 
was one small one a [sic] two normal one".  The veteran's 
description is supported by the VA examiner's diagnosis from 
July 2005.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The veteran also claims to now experience pain 
when he attempts to pick something up as stated in the 
September 2005 Statement in Support of Claims.  The veteran 
is capable of making such statements based on his own 
observations.  See Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
the veteran's statements cannot be considered an opinion 
regarding a diagnosis or the etiology of the condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, the 
Board acknowledges the veteran's January 2006 statement 
regarding his self treatment for a condition he experienced 
while in service.  No details were provided as to how the 
veteran treated himself.  

However, the Board finds inconsistencies with the veteran's 
statements.  Regarding the initial onset of pain, two 
different dates were provided, May 1979 as disclosed in 
August 2005 compensation application and 1980 as disclosed in 
the April 2006 Appeal to Board of Veteran's Appeals (Form 9).  
Both statements contradict the veteran's September 2005 
disclosure in the Statement in Support of Claim where he 
states to have experienced no pain while in service.  
Furthermore, the disclosure of  no pain experienced while in 
service also conflicts with the January 2006 statement on 
self-treatment for an unspecified condition.  

The veteran does not provide a specific period of time after 
service as to when he began to notice the condition described 
in the September 2005 Statement in Support of Claim.  The 
veteran left service in 1982 and the evidence showing the 
earliest treatment received for a testicular condition was in 
July 2005.  Over 20 years have passed since separation from 
service before the veteran sought help.  In the absence of a 
demonstration of continuity of symptomatology, the Board 
finds the veteran's condition is too remote from service to 
be reasonably related to service.  See Maxon v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

The VA treatment records from April 2004 to October 2005 do 
not contain a nexus opinion between the present testicular 
condition and a testicular condition from service.  There is 
no reference to an etiological relationship.  The post-
service medical records related to a testicular condition do 
not link such condition to service.  The Board does not find 
any statements provided by the veteran to a VA examiner 
attributing his current testicular condition to an event 
occurring in service.  Indeed, the Board finds that the 
veteran's statements lack probative value due to 
inconsistencies.  See Washington v. Nicholson, 19 Vet. App. 
362, 269 (2005); See also Caluza v. Brown, 7 Vet. App.498 
(1995), aff 'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board concludes that administering a VA medical 
examination and seeking an opinion by a VA examiner as 
required by 38 U.S.C.A. § 5203A(d) to determine whether the 
testicular condition is related to service is unnecessary.  
Even though the Board acknowledges the veteran's disability, 
the Board does not find the veteran's statements credible and 
the medical evidence fails to show a link between the 
disability and service.  See 38 U.S.C.A. §§ 5103A(d)(2)(A), 
5103A(d)(2)(B).  The Board finds that the evidence of record 
already contains sufficient medical evidence for a decision 
to be rendered.  See 38 U.S.C.A. § 5103A(d)(2)(C).  Finally, 
in view of the elapsed time since discharge from service to 
post-service diagnosis, coupled with uncredible lay evidence, 
the Board finds that no reasonable possibility exists where 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2).

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's left extra-testicular 
mass, claimed as a hernia, occurred during was a result of 
service.  When the preponderance of the evidence is against a 
claim, it must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine in 
adjudicating the claim for service connection.  However, as 
the preponderance of the evidence weighs against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically,
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; (3) that VA will 
attempt to obtain; and (4) request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By the letter dated in October 2005 the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  

The Board is aware of the fact that the veteran's service 
records were unavailable for review.  Letters dated December 
2005 and February 2006 informed the veteran that the service 
medical records could not be obtained despite VA's efforts 
and asked the veteran to submit other documents in lieu of 
the service medical records that he may have in his 
possession.  A February 2006 Report of Contact Form disclosed 
that the veteran was contacted via telephone inquiring about 
his service medical records.  The veteran disclosed in a 
January 2006 hand written statement that he did not have a 
copy of his service medical records.  A copy of an October 
2005 e-mail and a January 2006 VA memorandum disclose the 
unsuccessful attempts to locate the veteran's service medical 
records.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
VA has made all reasonable attempts to complete the record 
and afford the veteran the duty to assist in this case.  
38 C.F.R. § 3.159(c).  

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA treatment 
records have been obtained.  He has been provided VA medical 
examinations and treatments.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

As discussed above, the Board finds that a VA examination and 
a nexus opinion to determine the etiology of the disability 
and service is not needed.  The Board can review the appeal 
based on the evidence of record.  The Board has found that 
the veteran's statements are not credible due to 
inconsistencies and the medical evidence does not contain 
disclosures possibly linking the disability to service.  The 
Board is satisfied with the RO's efforts in assisting the 
veteran with the claim and no further assistance is 
necessary.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  


ORDER

Service connection for left extra-testicular mass, claimed as 
a hernia, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


